Citation Nr: 1237279	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  04-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbosacral strain with degenerative joint disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to December 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2006 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This matter was initially denied by the Board in an August 2008 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Order, the Court vacated the August 2008 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  The matter was returned to the Board again in November 2009 and the Board again denied the claim.  

The Veteran appealed the Board's decision and in a July 2010 Order, the Court vacated the November 2009 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion.  The Board then remanded the claim in October 2010.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected lumbosacral strain with degenerative joint disease and entitlement to TDIU.

The Board finds a remand is necessary to afford the Veteran a contemporaneous VA examination for his lumbar spine disability.  The record reflects that the Veteran's most recent VA examination for his spine disability was conducted in November 2010, 23-months ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Furthermore, the Board notes that the Veteran has reported numbness and sharp radiating pain to both legs and feet.  See November 2010 VA examination.  Examination revealed the Veteran had decreased light touch sensation to the bilateral lower extremities.  The Board finds that a neurological examination is also necessary to determine the current severity of his neurological symptoms.

Finally, the Board notes a medical opinion was obtained regarding the Veteran's ability to secure or maintain substantially gainful employment.  The opinion provided in July 2012 mentions the Veteran's back pain and lumbar disorder, but does not note the Veteran's service-connected left lower extremity L5 nerve root change or the lumbosacral radiculopathy of the right lower extremity.  The Board finds a new medical opinion should be obtained that considers all of the Veteran's service-connected disabilities.  Additionally, the claim for TDIU is intertwined with the Veteran's claim for an increased rating for his lumbosacral spine strain.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Afford the Veteran an in-person VA examination to determine the current severity of his lumbosacral spine strain with degenerative disc disease, to include any neurological residuals.  The examiner must take a history of the Veteran's educational and employment background.  

The claims file must be made available for review by the examiner and the examination report should note that the claims file was reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and neurological testing.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5242, and 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

Include ranges of motion for the lumbar spine.  With regard to range of motion:

a)  Describe all symptoms caused by the service-connected disability, as well as the severity of each symptom.  

All nerves affected as a result of the lumbar spine disability should be identified and the severity of each affected nerve should be described as mild, moderate, or severe.

b)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

c)  Note any additional functional loss with repetition.

d)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g)  The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities (lumbosacral strain with degenerative joint disease and degenerative disc disease, status post laminectomy and diskectomy, left lower extremity L5 nerve root change, and lumbosacral radiculopathy of the right lower extremity) either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


